Case 9:20-cv-80109-RLR Document 1 Entered on FLSD Docket 06/19/2019 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF KENTUCKY

    RYAN CARABOOLAD, individually, and on               Case No. 3:19-CV-444-CRS
    behalf of all others similarly situated,
                                                      CLASS ACTION COMPLAINT
                   Plaintiff,
                                                      DEMAND FOR JURY TRIAL
    v.

    SUN TAN CITY, LLC, a Kentucky company,

                   Defendant.




                                 CLASS ACTION COMPLAINT

         Plaintiff Ryan Caraboolad (“Caraboolad” or “Plaintiff”) brings this Class Action

  Complaint and Demand for Jury Trial against Defendant Sun Tan City, LLC (“Sun Tan City” or

  “Defendant”) to stop Sun Tan City from violating the Telephone Consumer Protection Act and

  the South Carolina Telephone Privacy Protection Act by making unsolicited, calls to consumers

  registered on the National Do Not Call registry and/or entitled to the protections of South

  Carolina law, and to obtain other injunctive and monetary relief for all persons injured by Sun

  Tan City’s conduct. Plaintiff, for his Complaint, alleges as follows upon personal knowledge as

  to himself and his own acts and experiences, and, as to all other matters, upon information and

  belief, including investigation conducted by his attorneys.

                                              PARTIES

         1.      Plaintiff Caraboolad is an Ohio resident.

         2.      Defendant Sun Tan City is a Kentucky limited liability company headquartered in

  Elizabethtown, Kentucky. Defendant conducts business throughout this District, the State of

  Kentucky, and throughout the United States.
Case 9:20-cv-80109-RLR Document 1 Entered on FLSD Docket 06/19/2019 Page 2 of 10



                                    JURISDICTION AND VENUE

         3.        This Court has federal question subject matter jurisdiction over this action under

  28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

  §227 (“TCPA”). This Court has supplemental jurisdiction over Plaintiff’s claim under the South

  Carolina Telephone Privacy Protection Act, S.C. Code § 37-21-70 (“SCTPPA”) claim pursuant

  to 28 U.S.C. § 1367(a), because the SCTPPA claim arises out of the same facts and

  circumstances as Plaintiff’s TCPA claim.

         4.        This Court has personal jurisdiction over Defendant and venue is proper in this

  District under 28 U.S.C. § 1391(b) because Defendant resides in this District.

                                     COMMON ALLEGATIONS

     Sun Tan City Markets its Services Through Unsolicited Text Messages to Consumers

         5.        Sun Tan City is a chain of sun tanning salons that are located throughout the

  United States.

         6.        Sun Tan City engages in text message telemarketing.

         7.        Sun Tan City sends bulk solicitation text messages to consumers, even when it

  does not have consent to send such text messages. In Plaintiff’s case, Sun Tan City sent 10

  unsolicited text messages to his cellular phone, despite Plaintiff having his phone number

  registered with the National Do Not Call registry to prevent such calls.

         8.        Sun Tan City owns/operates and/or utilizes the shortcode 71976 to send

  marketing text messages.

         9.        On February 3, 2007, Plaintiff registered his cellular telephone number on the

  National Do Not Call Registry. Plaintiff’s cell phone number is for personal use and not

  associated with a business.




                                                                                                        2
Case 9:20-cv-80109-RLR Document 1 Entered on FLSD Docket 06/19/2019 Page 3 of 10



         10.    On January 2, 2018 at 12:45 pm, Plaintiff received an unsolicited text message

  from Defendant to his cellular phone using shortcode 719-76:




         11.    Plaintiff received additional unsolicited text messages from Defendant using

  shortcode 719-76 on:

  January 17, 2018 at 12:05 pm – “SunTanCity: Here’s the deal, only $4.99 to try every level of

  sunbed, plus spray tan, with our Tour of the City! Details: http://po.st/dmWRvn STOP=Cancel”

  February 5, 2018 at 12:47 pm – “SunTanCity: The Best Week of the Year is here, FREE Tan

  Week! Free Tans + Next Level Upgrades for Members & More! Details >>http://po.st/j4zOpj

  STOP=Cancel”

  March 5, 2018 at 11:47 am – “SunTanCity: Tan Lines Optional during FREE Spray Tan Week!

  Today through March 11th, FREE Regular Spray Tans & More! Details http://po.st/byOj8n

  STOP=Cancel”

  March 16, 2018 at 11:47 am – “SunTanCity: Get Tan in an instant! $5* Any Spray Tan or

  Sunbed! Combine to Double Dip. Ends Sunday. http://po.st/QK7wga STOP=Cancel”

  April 3, 2018 at 11:46 am – “Sun Tan City: Vicki’s Birthday Bash is Back & You’re Invited!

  Tan all year for just $10* a month! Get Details: http://po.st/jMkGtm STOP=Cancel”

  June 4, 2018 at 12:18 pm – “SunTanCity: Tan for only 99 Cents! Get Fast Level Visits, Next

  Level Member Upgrades & more now until June 17! Get Details: http://po.st[unknown]

  STOP=Cancel”



                                                                                                  3
Case 9:20-cv-80109-RLR Document 1 Entered on FLSD Docket 06/19/2019 Page 4 of 10



  June 25, 2018 – “SunTanCity: 50% Off Sale! Get 50% Off Any Spray Tan, Any Sunbed,

  Double Dip & More! Now until June 30! Get Details: http://po.st/JV6wDO STOP=Cancel”

  July 23, 2018 – “SunTanCity: Get Vaca Ready with our “Tan for 99 Cent Sale!” 99 Cent Fast

  Level Tans, Next Level Member Upgrades & More! Info: http://po.st/7F5ePi STOP=Cancel”

  August 5, 2018 - “SunTanCity: It’s your time to shine with $5 Any Spray Tan or Sunbed visits!

  Add extra color with a $10 Double Dip! Get info: http://po.st/Gsnzg1 STOP=Cancel”

         12.    Tired of all the unsolicited, unwanted text messages he was receiving on his

  cellular phone, Plaintiff replied “Stop” on August 5, 2018 and received an immediate response:

  “Bummer! We’re so sorry to see you go. You are now opted-out & will receive no further text

  messages from Sun Tan City. For more information call 270-765-7400[.]”

         13.    Plaintiff was residing in South Carolina when he received each of the text

  messages.

         14.    Plaintiff does not have a relationship with Sun Tan City or any of its affiliated

  companies, nor has he ever consented to receive marketing text messages from Defendant.

         15.    The unauthorized text messages sent by Sun Tan City, as alleged herein, have

  harmed Plaintiff in the form of annoyance, nuisance, and invasion of privacy, and disturbed

  Caraboolad’s use and enjoyment of his phone, in addition to the wear and tear on the phones’

  hardware (including the phones’ battery) and the consumption of memory on the phone.

         16.    Seeking redress for these injuries, Caraboolad, on behalf of himself and other

  similarly situated individuals, brings suit under the TCPA and SCTPPA which prohibit

  unsolicited calls and texts to telephone numbers registered on the DNC.




                                                                                                    4
Case 9:20-cv-80109-RLR Document 1 Entered on FLSD Docket 06/19/2019 Page 5 of 10



                                      CLASS ALLEGATIONS

                      Class Treatment Is Appropriate for Plaintiff’s Claims

         17.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

  and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks certification of

  the following Class:

         Do Not Call Registry Class: All persons in the United States who from four years
         prior to the filing of this action (1) Defendant (or an agent acting on behalf of
         Defendant) called/texted more than one time on his/her cellular telephone; (2)
         within any 12-month period (3) where the cellular telephone number had been listed
         on the National Do Not Call Registry for at least thirty days; (4) for the purpose of
         selling Defendant’s products and services.

         SCTPPA Class: All persons in South Carolina who during the relevant limitations
         period: (1) Defendant (or an agent acting on behalf of Defendant) called/texted, (2)
         for substantially the same reason that Defendant called Plaintiff, (3) after the
         person’s phone number had been listed on the national Do Not Call registry.

         18.     The following individuals are excluded from the Class: (1) any Judge or

  Magistrate presiding over this action and members of their families; (2) Defendant, its

  subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

  have a controlling interest and their current or former employees, officers and directors; (3)

  Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

  from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;

  and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

  released. Plaintiff anticipates the need to amend the Class definitions following appropriate

  discovery.

         19.     Numerosity: On information and belief, there are hundreds, if not thousands of

  members of the Classes such that joinder of all members is impracticable.

         20.     Commonality and Predominance: There are many questions of law and fact

  common to the claims of Plaintiff and the Class, and those questions predominate over any

                                                                                                      5
Case 9:20-cv-80109-RLR Document 1 Entered on FLSD Docket 06/19/2019 Page 6 of 10



  questions that may affect individual members of the Class. Common questions for the Classes

  include, but are not necessarily limited to the following:

                 (a) whether Defendant systematically sent text messages to Plaintiff and
                     consumers whose telephone numbers were registered with the National Do
                     Not Call Registry;

                 (b) whether Defendant’s conduct constitutes a violation of the TCPA and
                     SCTPPA; and

                 (c) whether members of the Classes are entitled to treble damages based on the
                     willfulness of Defendant’s conduct.

         21.     Adequate Representation: Plaintiff will fairly and adequately represent and

  protect the interests of the Classes, and has retained counsel competent and experienced in class

  actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendant has no

  defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting

  this action on behalf of the members of the Classes, and have the financial resources to do so.

  Neither Plaintiff nor his counsel has any interest averse to the Classes.

         22.     Appropriateness: This class action is also appropriate for certification because

  Defendant has acted or refused to act on grounds generally applicable to the Clases, thereby

  requiring the Court’s imposition of uniform relief to ensure compatible standards of conduct

  toward the members of the Classes and making final class-wide injunctive relief appropriate.

  Defendant’s business practices apply to and affect the members of the Classes uniformly, and

  Plaintiff’s challenge of those practices hinges on Defendant’s conduct with respect to the

  Classes, not on facts or law applicable only to Plaintiffs. Additionally, the damages suffered by

  individual members of the Classes will likely be small relative to the burden and expense of

  individual prosecution of the complex litigation necessitated by Defendant’s actions. Thus, it

  would be virtually impossible for the members of the Classes to obtain effective relief from




                                                                                                      6
Case 9:20-cv-80109-RLR Document 1 Entered on FLSD Docket 06/19/2019 Page 7 of 10



  Defendant’s misconduct on an individual basis. A class action provides the benefits of single

  adjudication, economies of scale, and comprehensive supervision by a single court.

                                    FIRST CAUSE OF ACTION
                                Telephone Consumer Protection Act
                                    (Violation of 47 U.S.C. § 227)
               (On Behalf of Plaintiff Caraboolad and the Do Not Call Registry Class)

         23.      Plaintiff repeats and realleges the paragraphs 1 through 22 of this Complaint and

  incorporates them by reference herein.

         24.      The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

  person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

  who has registered his or her telephone number on the national do-not-call registry of persons

  who do not wish to receive telephone solicitations that is maintained by the federal government.”

         25.      47 C.F.R. § 64.1200(e), provides that § 64.1200(c) is “applicable to any person or

  entity making telephone solicitations or telemarketing calls to wireless telephone numbers.”1

         26.      Any “person who has received more than one telephone call within any 12-month

  period by or on behalf of the same entity in violation of the regulations prescribed under this

  subsection may” may bring a private action based on a violation of said regulations, which were

  promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

  solicitations to which they object. 47 U.S.C. § 227(c).

         27.      Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

  telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

  Class members who registered their respective telephone numbers on the National Do Not Call




  1
   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
  Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003) Available at
  https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf
                                                                                                         7
Case 9:20-cv-80109-RLR Document 1 Entered on FLSD Docket 06/19/2019 Page 8 of 10



  Registry, a listing of persons who do not wish to receive telephone solicitations that is

  maintained by the federal government.

          28.    Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

  Registry Class received more than one text message in a 12-month period sent by or on behalf of

  Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s

  conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages

  and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages

  for such violations of 47 C.F.R. § 64.1200.

          29.    To the extent Defendant’s misconduct is determined to be willful and knowing,

  the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

  recoverable by the members of the Do Not Call Registry Class.

                                  SECOND CAUSE OF ACTION
                          South Carolina Telephone Privacy Protection Act
                                  (Violation S.C. Code § 37-21-70)
                        (On Behalf of Plaintiff Nelson and the SCTPPA Class)

          30.    Plaintiff repeats and realleges paragraphs 1 through 22 of this Complaint and

  incorporates them by reference herein.

          31.    Defendant and/or its agents made unwanted solicitation telephone calls to phone

  numbers belonging to Plaintiff and the other members of the SCTPPA Class.

          32.    These solicitation calls were made en masse without the consent of the Plaintiff

  and the other members of the SCTPPA Class to receive such solicitation calls.

          33.    Defendant did not have consent from the Plaintiff or the SCTPPA Class to make

  these calls.

          34.    Defendant has, therefore, violated S.C. Code § 37-21-70. As a result of

  Defendant’s conduct, Plaintiff and the other members of the SCTPPA Class are each entitled to a



                                                                                                      8
Case 9:20-cv-80109-RLR Document 1 Entered on FLSD Docket 06/19/2019 Page 9 of 10



  minimum of $1,000 in damages, and up to $5,000 in damages, for each violation and attorneys’

  fees.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the

  following relief:

      a) An order certifying the Classes as defined above; appointing Plaintiff as the

          representative of the Classes; and appointing his attorneys as Class Counsel;

      b) An award of actual and/or statutory damages to be paid into a common fund for the

          benefit of Plaintiff and the Classes;

      c) An order declaring that Defendant’s actions, as set out above, violate the TCPA and

          SCTPPA;

      d) An injunction requiring Defendant to cease all unsolicited calling activity, and to

          otherwise protect the interests of the Classes; and

      e) Such further and other relief as the Court deems just and proper.

                                             JURY DEMAND

          Plaintiff requests a jury trial.

                                                  Respectfully Submitted,

                                                  RYAN CARABOOLAD, individually and on
                                                  behalf of those similarly situated individuals

          Dated: June 18, 2019                    By:   /s/ Larry Ashlock

                                                  Larry Ashlock
                                                  Ashlock Law Group, PLLC
                                                  236 W. Dixie Ave.
                                                  Elizabethtown, KY 42701
                                                  Telephone (270) 360-0470
                                                  Larry@AshlockLawGroup.com

                                                  Stefan Coleman*
                                                  law@stefancoleman.com
                                                                                                   9
Case 9:20-cv-80109-RLR Document 1 Entered on FLSD Docket 06/19/2019 Page 10 of 10



                                     LAW OFFICES OF STEFAN COLEMAN, P.A.
                                     201 S. Biscayne Blvd, 28th Fl
                                     Miami, FL 33131
                                     Telephone: (877) 333-9427
                                     Facsimile: (888) 498-8946

                                     Avi R. Kaufman*
                                     kaufman@kaufmanpa.com
                                     KAUFMAN P.A.
                                     400 NW 26th Street
                                     Miami, FL 33127
                                     Telephone: (305) 469-5881

                                     Attorney for Plaintiff and the putative Classes

                                     *Pro Hac Vice motion forthcoming




                                                                                       10
